BbjNKBRHOEI?, J.
This petition in error is presented to reverse the judgment of the district court, reversing the judgment of the court of common pleas, for error in the charge of that court to the jury on the trial of the cause. And the question here is, as it was in the district court, whether there is error in that charge.
This question, and this case, we think, is, in effect, decided by the case of Rider v. Lynch, 8 Ohio St. Rep. 347. The provisions of the school aot bearing on that case and on this, were there quoted, somewhat in extenso, and considered. We do not propose to repeat that labor here. But it was there determined, in view of all the provisions of the statute, its 'policy, and the evils it was designed to remedy, that the township board had the power to designate the particular place where school houses should be built, and where schools should be kept, and that this power, if not expressly conferred, followed, by fair and reasonable implication, from the grants of power expressly made. With that decision we are satisfied. It is the policy of the school act to give to the township'board a longer and a wider field of vision than that which the local directors of a sub-district could be supposed *339to have. It-is not only to provide for the present wants, but to anticipate the future wants of the township, and to select school house sites, and to build school houses accordingly; having “reference to population and neighborhood, paying due regard to any school house already built, or site procured, as well as to all other circumstances proper to be considered, so as to promote the best interests of schools,” sec. 16. And whatever powers are conferred upon the local authorities of sub-districts, in respect to the selection of sites, and the location of sub-district schools, they are to be exercised in subordination to the paramount authority of the township board. Any other construction of the provisions of the school act would introduce conflict between the township boards and the local directors of the sub-districts, and contravene the evident policy of the act.
By section 11 of the act, the township board is invested with the title to all school houses and school house sites, and the power is expressly conferred on it “ to sell and convey the same,” and “ full power to control the same in such manner as they may think will best subserve the interests of common schools and the cause of education.” Now, if this township board, believing that this school house was not located so as “ to best subserve the interests of common schools and the cause of education,” might have sold both house and site, and could have purchased a new site, and ordered a new school house to be built, all on the next day after this house was built — as under these express provisions of the statute they clearly might have done — it is not only reasonable to infer that the legislature intended to confer on it the power to direct the place where school houses should be erected-in the first instance, but a contrary supposition would impute to the legislature an absurdity.
We concur, therefore, with the district court in the opinion, that the court of common pleas erred in its charge to the jury.
Judgment affirmed.
Peck:, GholsoN and Scott, JJ., concurred; Sutliee, C.J., dissented.